Citation Nr: 0700878	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-06 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1, 1941 to August 29, 1942, 1943, and from July 16, 
1945, to June 12, 1946.  He was reportedly held as a 
prisoner-of-war (POW) from April 11, 1942, to August 29, 
1942.  The veteran died in September 1996.  His widow is the 
appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for the cause of the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 2002).

The record shows that the appellant filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits and 
death pension benefits in March 2000.  At that time, she did 
not allege that the veteran's death was caused by his active 
service.  The RO nevertheless issued a rating decision in May 
2000 that specifically found that the cause of the veteran 
(status asthmaticus) was not a result of his active service.  
The appellant was provided notice of the decision in May 
2000.  This notice clearly apprised the appellant that 
service connection for the cause of the veteran's death had 
not been established.  As the appellant did not appeal the 
May 2000 decision, the decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

The appellant filed another application for DIC in July 2004.  
In response thereto, the RO provided the appellant notice in 
July 2004 of the criteria necessary to establish her claim 
for DIC.  No reference was made to the previous (May 2000) 
decision that had denied her claim.  More importantly, the 
July 2004 letter did not include any notice of the 
information and/or evidence that the appellant needed to 
submit in order to reopen her claim.  See 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, and 3.312; see also See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (held that adequate notice 
under the VCAA with respect to new and material evidence 
claims should describe what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial).

The United States Court of Appeals for the Federal Circuit 
held that this duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the Statement of the Case (SOC) 
or Supplemental SOC.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, because this first element notice error is of 
the type that would have the natural effect of producing 
prejudice to the appellant from the notice error in terms of 
the fairness of the adjudication, and because the Secretary 
has not shown that there was clearly no prejudice, a remand 
is required.  


Accordingly, this case is REMANDED for the following 
development:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the May 2000 denial of the claim 
for service connection for the cause of 
the veteran's death and the evidence 
necessary to substantiate the element or 
elements of the claim.  Also include in 
the notice letter an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any additional 
evidence pertinent to the appellant's 
claim received by the RO should be 
associated with the claims folder.

2.  Following receipt of any additional 
evidence submitted by the appellant, 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the appellant, the appellant 
and her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC) that addresses the claim on 
its merits.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of all evidence received since the March 
2005 SOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



